DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 4/12/2021 in which claims 1, 2, 6 and 9 have been amended. Claims 3-4 and 11-20 are cancelled. Currently claims 1, 2 and 5-10 are pending for examination in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flexible member” (interpreted as 425 and equivalents thereof), “a tip element” (interpreted as element 225, 325, 427 and equivalents thereof), and “a supporting member” (interpreted as element 226, 426 and equivalents thereof) in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites how the claimed device is used: “the longer dimension of the nosepiece is substantialy aligned with a sagittal plane of the subject when in use, such that the nosepiece engages lower and upper surfaces of the nasal airway to expand the nasal airway in the saggital plane.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). The examiner recommends amending the claim to read “the longer dimension of the nosepiece is configured to substantially align…”.
	Claim 1 recites “a supporting member which acts structurally to support the supporting member”. It is unclear how a supporting member supports itself. 
	Claims 2 and 5-10 are rejected due to their dependency on claim 1. 
	Claim 5 recites how the claimed device is used: “the liquid steroid substance is delivered from the nozzle as an aerosol spray”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). The examiner recommends amending the claim to read “wherein the nozzle is configured to deliver the liquid steroid substance as an aerosol spray.”
	Claims 6 and 7 are rejected due to their dependency on claim 5. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,550,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘073 are more narrow and thus fully encompass claims 1, 2 and 5-10 of the instant application. 

Claims 1, 2 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-44 of U.S. Patent No. 8,978,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘674 are more narrow and thus fully encompass claims 1, 2 and 5-10 of the instant application. 

s 1, 2 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,124,132 in view of Rennie (WO 99/49984). Although the claims at issue are not identical, they are not patentably distinct from each other because despite the claims of ‘132 not including the limitations of the nosepiece as claimed, Rennie teaches a fluid delivery device for nasal spraying (abstract) and thus is analogous art wherein the nosepiece comprises a flexible member (5; soft elastic nosepiece; page 11, lines 15-20) at a tip element of the nosepiece (see figure 4) and a supporting member (insulating plastic housing, page 7, lines 25-30) which acts structurally to support the supporting member (figure 4 shows prongs extending into 5 and thus it has been interpreted as supporting the flexible member).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Djupesland wherein the nosepiece comprises a flexible member at a tip element of the nosepiece and a supporting member which acts structurally to support the supporting member for the benefit of providing a soft material to interface with the nostrils to improve a user’s comfort which still providing a rigid housing for the device. 
 
Claims 1, 2 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84 of copending Application No. 16/101,634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘634 are more narrow and thus fully encompass claims 1, 2 and 5-10 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djupesland (WO 2002/068031 A2) in view of Rennie (WO 99/49984) in further view of Thomlinson et al. (US 2005/0011524 A1).
Regarding claim 1, Djupesland discloses:
 A nasal delivery device for delivering a liquid steroid substance (page 1, lines 3-6) (page 2, line 5) to an upper posterior region of a nasal airway (page 7, 
a nosepiece unit (40) including a nosepiece (at 40) for fitting to a nostril of the subject and a nozzle (56) through which the liquid steroid substance is in use delivered, 
a mouthpiece (42) for fitting into an oral cavity of the subject (figure 3a-3d); and 
a manually actuatable pump (66) for delivering an amount of the liquid steroid substance through the nozzle of the nosepiece (page 14, lines 25-33; page 15, lines 1-4). 
Djupesland does not explicitly disclose wherein the nosepiece comprises a flexible member at a tip element of the nosepiece and a supporting member which acts structurally to support the supporting member; and
wherein a lateral cross-section of the nosepiece has a longer dimension in a first direction than a second direction orthogonal to the first direction, and the longer dimension of the nosepiece is substantially aligned with a sagittal plane of the subject when in use, such that the nosepiece engages lower and upper surfaces of the nasal airway to expand the nasal airway in the sagittal plane. 
However, Rennie teaches a fluid delivery device for nasal spraying (abstract) and thus is analogous art wherein the nosepiece comprises a flexible member (5; soft elastic nosepiece; page 11, lines 15-20) at a tip element of the nosepiece (see figure 4) and a supporting member (insulating plastic housing, page 7, lines 25-30) which acts structurally to support the supporting member (figure 4 shows prongs 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Djupesland wherein the nosepiece comprises a flexible member at a tip element of the nosepiece and a supporting member which acts structurally to support the supporting member for the benefit of providing a soft material to interface with the nostrils to improve a user’s comfort which still providing a rigid housing for the device. 
Thomlinson teaches a nasal interface and thus is considered analogous art wherein a nosepiece (figure 18a) has a longer dimension in a first direction (E; figure 18E) than a second direction (D; figure 18E) orthogonal to the first direction (figure 18E) [0253], and the longer dimension of the nosepiece is substantially aligned with a sagittal plane of the subject when in use (figure 5 and 9 in combination show that the longer direction is substantially along a sagittal plane of the user), such that the nosepiece engages lower and upper surfaces of the nasal airway (figure 5) to expand the nasal airway in the sagittal plane (MPEP 2114). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, the examiner notes that 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Djupesland wherein a lateral cross-section of the nosepiece has a longer dimension in a first direction than a second direction orthogonal to the first direction, and the longer dimension of the nosepiece is substantially aligned with a sagittal plane of the subject when in use, such that the nosepiece engages lower and upper surfaces of the nasal airway to expand the nasal airway in the sagittal plane as taught by Thomilson for the benefit of fitting various patient nares [0251].

Regarding claim 2, Djupesland as modified discloses the claimed invention substantially as set forth for claim 1 above. Djupesland further discloses a flow channel fluidly (at 42) but does not explicitly state that it connects the nosepiece and the mouthpiece. However, another embodiment of Djupesland discloses fluid connection between the mouthpiece 42 and the nosepiece 40 (see figures 2c-2d). It would have been obvious to have modified Djupesland wherein the first flow channel fluidly connects the nosepiece and the mouthpiece for the benefit of having to provide less gas b the supply unit 98. -2- Attorney Docket No. 12635.0010-02000

Regarding claim 5, Djupesland as modified discloses the claimed invention substantially as set forth for claim 1 above. Djupesland further discloses wherein 

Regarding claim 8, Djupesland as modified discloses the claimed invention substantially as set forth for claim 1 above. Djupesland further discloses wherein the nozzle is positioned radially within the nosepiece (interpreted as at a radius; see figures 3a-3d).  

Regarding claim 9, Djupesland as modified discloses the claimed invention substantially as set forth for claim 1 above. Djupesland further discloses wherein the amount of the liquid steroid substance delivered through the nozzle by the manually actuated pump is a dose and the manually actuated pump is configured to deliver a plurality of doses (page 23, lines 1-3).  

Regarding claim 10, Djupesland as modified discloses the claimed invention substantially as set forth for claim 9 above. Djupesland further discloses wherein the pump is configured to be separately actuated to deliver each of the plurality of doses (single dose pumps page 23, lines 1-3 create one dose each time; page 14, lines 25-33; page 15, lines 1-4 indicate manual actuation).  

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djupesland (WO 2002/068031 A2) in view of Rennie (WO 99/49984) in further view of Thomlinson et al. (US 2005/0011524 A1) in further view of Sullivan et al. (US 2007/0051362 A1).
claims 6 and 7, Djupesland as modified discloses the claimed invention substantially as set forth for claim 5 above. Djupesland does not explicitly disclose wherein the nozzle is configured to deliver the aerosol spray asymmetrically at a greater spray angle in a sagittal plane than in a transverse plane when in use wherein the spray angle in the sagittal plane is greater than about 35. 	
However Sullivan teaches that it is known to alter nozzles in order to achieve optimum droplet size and spray plume geometry [0069] for delivery to precise locations [0013] and thus is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Djupesland by making the nozzle configured to deliver the aerosol spray asymmetrically at a greater spray angle in a sagittal plane than in a transverse plane when in use wherein the spray angle in the sagittal plane is greater than about 35 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785